957 A.2d 225 (2008)
Carol NOWAK, Petitioner
v.
Amy A. PRUITT, M.D., Joshua Levine, M.D., Trustees of the University of Pennsylvania, d/b/a University of Pennsylvania Health System and Philip A. Adelman, M.D., Respondents.
No. 52 EM 2008.
Supreme Court of Pennsylvania.
September 17, 2008.


*226 ORDER

PER CURIAM.
AND NOW, this 17th day of September, 2008, the Petition for Extension of Time to File Petition for Allowance of Appeal is GRANTED. Petitioner is directed to file her Petition for Allowance of Appeal with this Court within 30 days of the entry of this order.